Citation Nr: 0635548	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus with calluses and blisters of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from August 1976 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In the April 2002 substantive appeal (Form 9) the veteran 
indicated that he wanted a hearing before a Veterans Law 
Judge at the RO.  In November 2003 correspondence, the 
veteran indicated that he preferred a hearing before a RO 
decision review officer.  The veteran testified before a RO 
decision review officer in January 2004.  In correspondence 
received from the veteran in February 2004, the veteran once 
again indicated that he wanted a hearing before a Veterans 
Law Judge at the RO.  A hearing was scheduled for March 22, 
2004.  In a report of contact by the RO dated in February 
2004, it was noted that the veteran would not be able to 
attend the hearing.

The case was previously remanded to the RO, via the Appeals 
Management Center (AMC) in May 2004, and again in March 2005, 
for additional development of the record.  Two letters, dated 
April 2005 and December 2005, were sent to the veteran, but 
they were not responsive to the March 2005 remand.  In April 
2006, the AMC issued a supplemental statement of the case 
indicating that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for pes planus with calluses and blisters of the 
feet.  The case was returned to the Board for further 
appellate review.

As the RO, via the AMC, did not perform the actions requested 
in the March 2005 remand, the appeal is once again REMANDED 
to the RO via the AMC, in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.

As noted in the May 2004 and March 2005 remands, the veteran 
is seeking to reopen a claim of entitlement to service 
connection for pes planus with calluses and blisters of the 
feet.  The Board found, on both occasions, that additional 
development of the evidence was needed.

Specifically, the Board noted that the original claims folder 
is evidently missing. While it appears that the RO has 
attempted to rebuild the original claims folder, no 
documentation is of record showing the extent of those 
efforts.  The current rebuilt claims folder is absent several 
documents pertinent to the appeal.  A request to reopen the 
appellant's claim was received by the RO in June 1998.  The 
RO sent a letter to the veteran in October 1998 in which it 
was stated that service connection had been previously denied 
for pes planus and that the veteran needed to submit new and 
material evidence in order to reopen the claim.  Importantly, 
the RO did not indicate the date of the initial denial or the 
nature and content of the documents relied upon by the RO in 
its initial denial.  Thereafter, the RO found in a December 
1998 rating decision that new and material evidence had not 
been submitted to reopen the claim.  While the veteran filed 
a notice of disagreement with this decision, he did not 
timely file a substantive appeal after a statement of the 
case was issued to him.

Records pertinent to the veteran's claim do not include a 
copy of the rating decision initially denying the claim for 
service connection for pes planus, notice of the denial, or 
any associated statements of the case or supplemental 
statements of the case.  Although this rating of unknown date 
reportedly became final and appeal of the December 1998 
rating was not timely perfected, without the above 
information, it is not clear how the RO can adequately 
determine whether any evidence received in connection with 
the current claim is new and material.

The case was remanded in May 2004 and March 2005, 
specifically directing the AMC to determine a date certain on 
which a rating decision was issued denying an original claim 
of service connection for pes planus.  Those directives were 
not accomplished.  Moreover, a review of the claims file does 
not even show that the AMC attempted, and was unable, to 
locate the requested information.  Rather, the veteran was 
sent two duty-to-assist letters and asked to submit 
additional evidence in support of his claim, and then was 
subsequently sent a supplemental statement of the case.  
However, neither letter specifically requested that the 
veteran provide any service medical records, copy of the 
original rating decision, or the original notice letter if he 
had them in his possession, and the letters are therefore 
inadequate for the purposes of meeting the Board's earlier 
remands.

The Board emphasizes that it is not possible to determine 
whether new and material evidence has been submitted if there 
is no evidence showing the date on which a prior rating 
decision became final.  There is also no record of what 
evidence was used in making that decision, making it 
impossible to determine whether the evidence submitted is new 
and material to the appellant's claim.  At present, the 
claims file only indicates that there was a prior rating 
decision.  If the date of the prior rating decision and basis 
therefore cannot be determined, then the RO must adjudicate 
the veteran's claim of service connection on the merits, as 
if there was no prior final decision with regard to a claim 
of service connection for pes planus with calluses and 
blisters of the feet.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran and 
his representative; inform them of the 
missing claims folder/other medical 
records; and specifically request their 
assistance in obtaining any relevant 
medical records/other documents pertaining 
to the claim that the veteran and/or his 
representative may have in their 
possession or are aware of, to 
specifically include copies of service 
medical records, the original rating 
decision and the notice letter to the 
veteran.  The veteran's assistance in 
obtaining such records should be requested 
to the extent indicated, and he should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical records to VA.  Any such records 
should be obtained and associated with the 
existing claims folder.

The veteran should also be specifically 
advised that he may submit or identify any 
evidence which is not already of record 
which he believes might be relevant to 
assist him in establishing his claim, to 
include medical opinions, medical records, 
lay statements, or, as he has indicated he 
can document, evidence that his feet were 
"fine" prior to service.  He should be 
advised to provide any evidence in his 
possession that pertains to the claim.

2.  The AMC should review any additional 
evidence and readjudicate the issue on 
appeal.  If the original final rating 
cannot be identified by date and content, 
or notice thereof to the veteran cannot be 
documented, the AMC must adjudicate the 
veteran's claim of service connection on 
the merits, as if there was no prior final 
decision with regard to a claim of service 
connection for pes planus with calluses 
and blisters of the feet.

3.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

